Citation Nr: 9913055	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-00 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for disorders of the 
right thigh and right ankle claimed to be due to or the 
result of a service-connected right knee disability.  

2.  Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran served on active duty from 1968 to 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran appeared at a hearing before the 
undersigned Member of the Board in April 1999.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claims.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where indicated by the facts and circumstances of the 
individual case.  See Abernathy v. Principi, 3 Vet. App. 461 
(1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

At the hearing held in April 1999, the veteran testified that 
a doctor who had treated him told him that his right knee 
disorder was responsible for his right ankle and thigh 
problems.  However, no medical opinion pertaining this claim 
is of record.  The veteran further reported that after his 
last VA examination he underwent a surgical procedure on his 
knee, but that his knee has not improved as he experiences 
constant pain and swelling.  

According to records on file, the veteran underwent a right 
knee lateral meniscectomy in 1994.  Treatment records dated 
in 1996, revealed findings consistent with a tear of the 
meniscus.  He was subsequently afforded a VA examination in 
January 1997, but thereafter he continued to receive 
treatment at the VA and at the Mobile Joint and Bone Center.  
Records from the Mobile Joint and Bone Center disclosed that 
in April 1997 he had marked crepitus on the right knee.  
Additional VA treatment records showed that in 1997 he 
underwent an arthroscopic procedure on the left knee and a 
lateral meniscal excision was described.  

 The United States Court of Appeals for Veterans Claims 
(Court) has rendered decisions affecting how the range of 
joint motion is measured and reported.  Specifically, in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed 
the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  The Court determined that 
38 C.F.R. § 4.40 precisely refers to disability due to lack 
of normal "endurance", provides for a rating to be based on 
"functional loss . . . due to . . . pain", and states that 
"a part which becomes painful on use must be regarded as 
seriously disabled."  (Emphasis by Court).  Further, section 
4.40 provides that "[i]t is essential that the [rating] 
examination . . . adequately portray the . . . functional 
loss."  (Emphasis by Court).  The examiner should express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  These determinations should, if 
feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups.  DeLuca, at 205.  In Arnesen v. Brown, 
8 Vet.App. 432 (1995) the Court again applied the principles 
of DeLuca to the rating of knees.  

Since consideration may also be given to assigning ratings 
based on functional limitations due to pain (See 38 C.F.R. 
§§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995)), it 
is determined that another medical examination of the 
veteran's knee disabilities is needed in this case.  This 
will permit evaluation of the severity of the service-
connected disorders on both a schedular basis and an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1), without 
prejudice to the veteran.  See Floyd v. Brown, 9 Vet. App. 88 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claims, 
the case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
provide a list with the dates and 
locations of any treatment received for 
his service-connected knee disabilities 
after the last VA examination of January 
1997.  The RO should make arrangements to 
obtain all records from the sources 
listed by the veteran. The Board is 
particularly interested in the records of 
any treatment afforded to the veteran at 
VA facilities and at the Mobile Bone and 
Joint Center.  The RO should also make 
sure that the records of any other 
private treatment afforded to the veteran 
are obtained.  If private treatment is 
reported and those records are not 
obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).  All the records obtained should 
be made part of the claims folder.

2.  After the aforementioned records are 
associated with the claims folder, the RO 
should schedule the veteran for a 
comprehensive VA examination specifically 
to determine the current extent and 
severity of his service-connected knee 
disabilities as well as to obtain an 
opinion regarding the presence and 
relationship, if any, between the knee 
disabilities and the claimed right thigh 
and right ankle disorders.  The entire 
claims folder, a copy of this remand, and 
a copy of all the applicable rating 
criteria must be made available to, and 
reviewed by the examiner prior to the 
examination.  All diagnostic tests and 
studies deemed necessary by the examiner 
to include x-rays should be conducted, 
and all pertinent symptomatology and 
findings should be reported in detail.  
The examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of relevant 
pathology found to be present.  The 
examiner should provide complete 
rationale for all conclusions reached.  

a.  With respect to the functioning 
of the veteran's knees, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, subluxation, lateral 
instability, dislocation, locking of 
the joint, loose motion, crepitus, 
deformity or impairment.  The 
examiner should provide complete and 
detailed discussion with respect to 
any weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  In that the 
examination is to be conducted for 
compensation rather than for 
treatment purposes, the physician 
should specifically address the 
functional impairment of the 
veteran's knees in correlation with 
the criteria set forth in the VA 
Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1998).  The examiner 
should provide a description of the 
effect of any pain on the function 
and movement of both of the a 
veteran's knees.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995); See 38 
C.F.R. § 4.40 (1998) (functional 
loss may be due to pain, supported 
by adequate pathology).  See also 
Arnesen v. Brown, 8 Vet.App. 432 
(1995).  In particular, it should be 
ascertained whether there is 
additional motion lost due to pain 
on use or during exacerbation of the 
disability. 

b.  The examiner must conduct range 
of motion (ROM) testing, and should 
report the exact ROM of each knee.  
The ROM results should be set forth 
in degrees, and the report should 
include information as to what is 
considered "normal" range of 
motion.   See 38 C.F.R. § 4.46 
(1998); Littke v. Derwinski, 
1 Vet.App. 90 (1990). 

c.  The physician is requested to 
specifically examine the veteran's 
right thigh and right ankle in order 
to identify all disability present 
within these joints, and provide an 
opinion as to whether there is a 
reasonable probability that any 
current right thigh and/or right 
ankle disorder was caused by the 
service-connected knee disabilities.  
If there is no medical possibility 
that the knee disorders may have 
caused the veteran's right thigh 
and/or right ankle disorders, the 
physician should clearly and 
unequivocally indicate so.  The 
physician should be advised that 
since the opinion is required to 
properly adjudicate the claim for 
compensation, it should be 
comprehensive and should include 
full rationale and a discussion of 
any medical studies on the subject 
deemed to be pertinent. 

3.  Following completion of the above 
actions, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report fails to comply with the 
instructions noted above or to adequately 
respond to the specific opinions 
requested, the report must be returned to 
the physician for corrective action. 38 
C.F.R. § 4.2 (1998); Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Thereafter, the RO should 
readjudicate all claims that are on 
appeal, as alluded to above, with 
consideration of all the evidence of 
record, include to all evidence obtained 
as a result of this remand.  The 
readjudication of the knee disabilities 
must be within the analytical framework 
provided by the Court in DeLuca, supra.  
In so doing, the RO must consider 
alternative diagnostic criteria that may 
be applicable for these disabilities, to 
include separate ratings for any 
additional functional loss caused by 
pain, etc. Further, the RO's 
consideration of referring one or more of 
these increased rating claims for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.

5.  In addition to the above, the RO is 
advised to consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 
1991).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).

6.  The RO must ensure that copies of all 
notification letters sent to the veteran 
are placed in the claims file. 

7.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); Booth v. Brown, 8 Vet. App. 109 
(1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).   He is further advised 
that his failure to cooperate in the 
development of his claims may result in 
adverse action.

Subsequently, the veteran should be provided with a 
supplemental statement of the case and afforded a reasonable 
period of time in which to respond.  Thereafter, and in 
accordance with the current appellate procedures, the case 
should be returned to the Board for completion of appellate 
review, if in order.   The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


